internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-102617-00 date date re legend trust a_trust b_trust trust trust trust trust trust b c d e f g h i date date date plr-102617-00 state dollar_figurex dear this is in response to your letter dated date and prior correspondence requesting a ruling concerning the federal gift generation-skipping_transfer and income_tax consequences of the proposed merger of trust a and trust b the facts and representations submitted are summarized as follows trust a an irrevocable_trust was established by b and c on date for the primary benefit of b’s and c’s three sons d e and f trust b an irrevocable_trust was established by b and c on date for the primary benefit of b’s and c’s three sons d e and f b was the initial trustee of trust a and trust b under the terms of article of trust a the trustee is to divide the trust property into three separate trusts trust trust and trust trust is to be held for the primary benefit of d trust is to be held for the primary benefit of e and trust is to be held for the primary benefit of f under the terms of article of trust b the trustee is to divide the trust property into three separate trusts trust trust and trust trust is to be held for the primary benefit of d trust is to be held for the primary benefit of e and trust is to be held for the primary benefit of f the terms of trust a are summarized as follows under article while either of b and c is serving as trustee all of the net_income of each trust is to be distributed at least quarterly to the primary beneficiary of each of trust trust and trust article provides that when neither of b and c is serving as trustee of a_trust created under trust a the trustee shall distribute to the beneficiary of the trust or any descendant of the beneficiary such amounts of income and principal of such trust as will be necessary considering other funds available to the beneficiary to provide for the health support maintenance and education of the beneficiary in addition any trustee other than b and or c or a beneficiary may distribute to the beneficiary and the beneficiary’s descendants all or any part of the net_income of the beneficiary’s trust without reference to any standard and without regard to other sources of funds article provides that each trust created under trust for the benefit of a son of b and c is to last for the son’s lifetime when a beneficiary other than a son of b and c attains age or upon the death of the survivor of b and c whichever occurs later the trustee is to distribute the remaining trust income and principal to the beneficiary outright and such trust will then terminate under article each beneficiary possesses a special testamentary_power_of_appointment to appoint the trust property to any persons other than the beneficiary himself or herself his or her creditors his or her estate or the creditors of his or her estate plr-102617-00 if a beneficiary dies prior to termination of his or her trust article provides that all remaining unappointed income and principal is to be divided into shares among the then living descendants of the deceased beneficiary each share is then to be held as a separate trust for the benefit of such descendant under the provisions of article of trust a under article if b who is the initial trustee of trust trust and trust dies resigns or ceases to act certain named individuals are appointed trustee after b’s death each beneficiary of a_trust who is a son of b and c and is over the age of may elect to serve as a cotrustee of his trust if at that time the beneficiary has attained the age of the beneficiary may elect to be the sole trustee of his trust it is represented that each of d e and f has attained the age of under article b c and the other named successor trustees are not to be compensated for serving as trustee however every other trustee that serves is entitled to fair and reasonable_compensation for services article provides that trust a is irrevocable and that b and c have no power to alter amend revoke or terminate any of the provisions of trust a article provides that trust trust and trust unless they terminate earlier according to the terms of trust a will all terminate one day less than twenty-one years after the date of death of the last to survive of b and c and the descendants of b and c who are living at the time of the execution of trust a article specifies the powers of the trustee the trustee has the power to retain property transferred by b and c to trust a to exchange sell or lease trust property to borrow money to invest and reinvest trust property and to make any distribution required or permitted to be made to any beneficiary under the terms of trust a article provides that trust a was executed in state and all questions pertaining to its validity construction and administration are to be determined in accordance with the laws of the state the provisions of trust b are substantially identical to the terms of trust a except for the following under the terms of both trust a and trust b b is the initial trustee of the trust however trust a and trust b differ with respect to the named individual successor trustees under trust a b and c and the other named successor trustees are not to be compensated for serving as trustee but every other trustee that serves is entitled to fair and reasonable_compensation for services rendered trust b provides that an plr-102617-00 individual is not to be compensated for serving as trustee but every corporate trustee is entitled to receive fair and reasonable_compensation for services rendered trust b contains the same trustee powers as those specified in trust a however trust b contains certain additional trustee powers to invest and reinvest trust assets in a common_trust_fund to execute lease pooling or unitization agreements to employ investment advisors and to employ a bank or trust company to serve as custodian or agent the trustees of trust sec_1 - propose to merge the trusts created under trust a into the trusts created under trust b the purpose of the mergers is to reduce expenses and other costs of administration improve management efficiency and enhance investment opportunities under state law the terms of an irrevocable_trust may be modified if the settlor of the trust is still alive and the settlor and all of the beneficiaries of the trust consent to the modification sayers v baker s w 2d tex civ app - eastland no writ it has been represented that b c and the beneficiaries of each of the trusts to be merged have consented to the plan of merger three merger agreements have been proposed under the agreements each of which are identical trust will be merged into trust trust will be merged into trust and trust will be merged into trust the current co-trustees of each pair of trusts to be merged are the same the co-trustees of trust and trust are f and h the co- trustees of trust and trust are d and g and the current co-trustees of trust sec_3 and are e and i the trustees of the merged trusts will remain the same and the terms of trust b will govern the surviving trusts which shall be continued to be named as trust trust and trust the merger agreements also provide that no changes to the terms of the governing trust agreement trust b will be made as a result of the merger it is represented that no additions have been made to trust sec_1 and after date in an addition was made to trust it is represented that on date each of b and c allocated a portion of their generation-skipping_transfer gst tax exemption available under sec_2631 of the internal_revenue_code to the chapter portion of trust the amount allocated by b and c was the smallest amount of gst_exemption necessary to produce a zero inclusion_ratio with respect to the property transferred in the trustee represents that the amount is dollar_figurex as a result of the allocations made by b and c it is represented that trust currently has a zero inclusion_ratio as that term is defined under sec_2642 it is also represented by d e and f that if any of d e and or f exercises his testamentary_power_of_appointment he will not exercise the power in any way that would violate the perpetuities provision of sec_3_2 of each of trust a and trust b the following rulings are requested plr-102617-00 trust sec_1 and are currently exempt from the gst tax under sec_2601 the proposed mergers of trust into trust trust into trust and trust into trust will not affect the grandfathered status of the trusts and will not cause any distributions from the merged trusts or distributions upon termination of the merged trusts to become subject_to the gst tax provided there are not post-merger additions to the merged trusts the special_power_of_appointment provided to the beneficiary of each of trust sec_1 and under article of each trust to appoint the trust property to any persons other than the beneficiary himself or herself his or her creditors his or her estate or the creditors of his or her estate and the exercise of such powers as represented will not affect the grandfathered status of any trust the proposed mergers will not constitute taxable_gifts under sec_2511 no gain_or_loss will be recognized for federal_income_tax purposes under sec_1001 or any other applicable provisions of the internal_revenue_code upon the merger of trust into trust trust into trust and trust into trust the assets of the merged trusts will have the same basis and holding_period under sec_1015 and sec_1223 before and after the proposed mergers rulings ’ sec_1 and sec_2601 imposes a tax on every generation-skipping_transfer sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any gst under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26 b ii b or c any trust in existence on date is considered an irrevocable_trust under sec_26_2601-1 a_trust is not an irrevocable_trust to the extent that on date the settlor held a power with respect to such trust that would have caused the value of the trust to be included in the settlor’s gross_estate for federal estate_tax purposes by reason of sec_2038 without regard to powers relinquished before date if the settlor had died on date plr-102617-00 sec_26_2601-1 provides that a policy of insurance on an individual’s life that is treated as a_trust under sec_2652 is not considered an irrevocable_trust to the extent that on date the insured possessed any incident_of_ownership as defined in sec_20_2042-1 of the estate_tax regulations and without regard to any incidents_of_ownership relinquished before date that would have caused the value of the trust ie the insurance proceeds to be included in the insured’s gross_estate for federal estate_tax purposes by reason of sec_2042 if the insured had died on date sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a gst is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst tax exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or the individual's executor to any property with respect to which the individual is the transferor an allocation once made is irrevocable sec_2642 provides generally that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer shall be the excess if any of over- a except as provided in subparagraph b the applicable_fraction determined for the trust from which the transfer was made or b in the case of a direct_skip the applicable_fraction determined for such skip sec_2642 provides that for purposes of sec_2642 the applicable_fraction is a fraction- a the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and b the denominator of which is- i the value of the property transferred to the trust or involved in the direct_skip reduced by ii the sum of- from the trust attributable to such property and i any federal estate_tax or state death_tax actually recovered ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property plr-102617-00 under sec_26_2601-1 if an addition is made after date to an irrevocable_trust which is excluded from chapter under sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter if an addition is made the trust is thereafter deemed to consist of two portions a portion not subject_to chapter the non-chapter portion and a portion subject_to chapter the chapter portion each with a separate inclusion_ratio as defined in sec_2642 the non- chapter portion represents the value of the assets of the trust as it existed on date the applicable_fraction as defined in sec_2642 for the non- chapter portion is deemed to be and the inclusion_ratio is zero the chapter portion of the trust represents the value of all additions made to the trust after date the inclusion_ratio for the chapter portion is determined under sec_2642 in this case trust sec_1 and were irrevocable on date and there have been no additions to them since that date with respect to trust an addition was made after date under sec_26_2601-1 a pro_rata portion of the trust is subject_to the provisions of chapter and is deemed to consist of two portions the portion of the trust that is attributable to the additions made after date is subject_to chapter and this portion has a separate inclusion_ratio determined under sec_2642 it is represented that on date each of b and c allocated a portion of their gst tax exemption available under sec_2631 to the chapter portion of trust the amount allocated by b and c was the smallest amount of gst_exemption necessary to produce a zero inclusion_ratio with respect to the property transferred in the trustee represents that the amount is dollar_figurex the allocation is effective as of date and as a result of the allocation the applicable_fraction for this portion of trust is deemed to be one and the inclusion_ratio under sec_2642 is zero the non-chapter portion represents the value of the assets of trust as it existed on date and any increase or decrease in the value of the assets attributable to the assets the applicable_fraction for this portion is deemed to be one and therefore the inclusion_ratio under sec_2642 for this portion of trust is zero sec_26_2601-1 based on the facts submitted and the representations made we conclude that trust sec_1 and are exempt from the tax imposed under chapter in addition the trustees of trust sec_1 - propose to merge the trusts to reduce expenses and other costs of administration improve management efficiency and enhance investment opportunities trust will be merged into trust trust will be merged into trust and trust will be merged into trust the trustees of the merged trusts will remain the same and the terms of trust b shall be the terms governing the surviving trusts the terms of trust b are substantially_similar to the terms of trust a plr-102617-00 generally an amendment to an exempt irrevocable_trust that modifies or otherwise changes the quality value or timing of any powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from gst tax under the proposed mergers the interests of the all of the beneficiaries will remain the same and the timing of the termination of the trusts will remain the same in addition the value of the income or corpus interest of each beneficiary will not change as a result of the merger accordingly the proposed mergers of trust into trust into trust and trust into trust will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the original trusts based on the facts submitted and the representations made we conclude that the proposed mergers of trust into trust trust into trust and trust into trust will not affect the grandfathered status of the trusts and will not cause any distributions from the merged trusts or distributions upon termination of the merged trusts to become subject_to the gst tax provided there are not post-merger additions to the merged trusts ruling sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that a power is not a general_power_of_appointment if by its terms it is expressly not exercisable in favor of the decedent or his or her creditors or the creditors of his or her estate sec_26_2601-1 provides that except as provided in sec_26 b v b where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides that the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 is not treated as an addition to a_trust if- plr-102617-00 such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting of absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of this paragraph b v b the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of the creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power is exercised in the present case each beneficiary possesses a special testamentary_power_of_appointment to appoint the trust property to any person or persons other than himself or herself his or her creditors his or her estate or the creditors of his or her estate it is represented by d e and f that after the proposed mergers if any of d e and or f exercises his testamentary_power_of_appointment he will not exercise the power in any way that would violate the perpetuities provision of sec_3_2 of each of trust a and trust b based on the representations made by d e and f and provided that any future beneficiary of a merged trust who will possess the special testamentary_power_of_appointment under article does not exercise the power in any way that would violate the perpetuities provision under sec_3_2 we conclude that the special_power_of_appointment provided to the beneficiary of each of trust sec_1 and to appoint the trust property to any persons other than the beneficiary himself or herself his or her creditors his or her estate or the creditors of his or her estate and the exercise of such powers by the beneficiaries of the merged trusts will not affect the grandfathered status of any merged trust ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by and individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which plr-102617-00 the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year based on the facts submitted and the representations made we conclude that after the merger of trust into trust trust into trust and trust into trust the merged trusts will have the same beneficiaries as they had before the mergers in addition the same assets will be held for the same beneficiaries therefore the interest of each beneficiary will remain the same accordingly the proposed mergers will not result in a gift_for federal gift_tax purposes under sec_2511 ruling sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that generally the gain_or_loss realized from a conversion of property into cash or from an exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers u s pincite in this case the merger of the trusts into the surviving trusts will not constitute a sale_or_other_disposition for purposes of sec_1001 the interests of the beneficiaries before and after the mergers remain the same because each set of merged trusts has the same beneficiaries and substantially_similar terms the exchanged properties are not materially different because they do not embody legal entitlements that are different in_kind or confer different rights and powers we conclude that neither the merger nor the distribution of assets to the surviving trusts will result in recognition of gain_or_loss to any trust or the beneficiary of any trust ruling sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by gift bequest or devise the basis is the same as it would be in the hands of the grantor increased by the amount of gain plr-102617-00 or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable in the year in which the transfer is made sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by transfer in trust this basis applies whether acquired prior to termination of the trust and distribution of the property or thereafter because the proposed mergers of the trust sec_1 and trust sec_2 and and trust sec_3 and will not result in the realization of gain_or_loss under sec_1001 or income under sec_61 the basis of the assets held in the merged trusts will be the same as the basis of those assets prior to the merger sec_1223 provides that in determining the period for which the taxpayer has held property however acquired there shall be included in the period for which the property was held by any other person if under chapter such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person as noted above the basis of the assets held in the merged trusts will be the same as the basis of those assets prior to the mergers based on the information submitted and the representations made we conclude that the assets distributed from trust sec_1 - into the merged trusts will have the same basis and holding periods under sec_1015 and sec_1223 before and after the proposed mergers except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes sincerely yours james f hogan assistant to the chief branch office of associate chief_counsel passthroughs and special industries plr-102617-00 cc
